Citation Nr: 1609916	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  14-24 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1985 to September 1991.  Thereafter, he served in the Navy Reserves from September 1991 to January 2001, May 2003 to May 2006, and then September 2007 to September 2011.  This service included several periods of active duty for training and inactive duty training at various time between 1991 and 2011.  He died in January 2012, and the appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In October 2015, the appellant testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the Board's main office in Washington, DC.  A transcript of that hearing is of record. 

During the October 2015 hearing, the undersigned gave the appellant an additional 60 days to submit new evidence in support of her appeal.  Thereafter, the appellant submitted new evidence in the form of an addendum opinion from a Dr. Kong dated in November 2015.  Her representative filed an Appellant's Brief dated in October 2015 informing the Board that she was waiving initial RO review of this opinion pursuant to 38 C.F.R. § 20.1304(c). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.







REMAND

Regrettably, before the Board makes a determination as to the Veteran's entitlement to dependency and indemnity compensation on the basis of service connection for cause of death, further development of the record is necessary.  In particular, an opinion from a qualified VA medical specialist is required to analyze opinions submitted by the Appellant from the Veteran's former phyisician, a Dr. Hey-Jin Kong, in which he asserted that there was a connection between the Veteran's service in Southeast Asia.  

As part of its obligations pursuant to 38 U.S.C.A. § 5103A, VA has a duty to conduct medical inquiry in the form of VA examination to substantiate a claim of service connection.  This duty is not triggered, however, unless the evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service connected disability.  38 C.F.R. § 3.159(c)(4).  The third prong of 38 C.F.R. § 3.159(c)(4), requiring only that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The appellant asserted in her January 2012 application for dependency and indemnity compensation that the colon cancer that resulted in the Veteran's death was attributable to his service in Southwest Asia.  In support of her contention that the Veteran's colon cancer was attributable to service, the appellant submitted a statement from a Dr. Hey-Jin Kong dated in October 2013.  In that statement, Dr. Kong reported that he provided care to the Veteran from June 2009 up to the point of his death in January 2012.  He asserted that the Veteran's cancer was highly aggressive and not deemed to be genetic in type, and he also noted that the Veteran's colon cancer was an unusual case because he had none of the risk factors that normally contribute to colon cancer, including family history, poor health and sedentary lifestyle.  Dr. Kong then went on to opine that the Veteran's exposure to "chemicals, which likely include depleted uranium, as well as receipt of vaccines and medications to prevent the toxicity of exposure to toxic chemicals and gases is more likely than not to have caused his non-genetic type colon cancer".  In support thereof, Dr. Kong noted that the Veteran's duties while serving in the Gulf War included "maintenance of high powered sonar equipment and as a weapons operator."  He also highlighted the Veteran's work as a search and rescue swimmer which he asserted "required numerous operations and man hours in the seas of the war theatre."  

Following the October 2015 hearing, the appellant submitted a letter from Dr. Kong dated in November 2015.  In the letter, Dr. Kong states that the Veteran was "exposed to radiation as a Sonar Technician during active duty service and during the Gulf War."  

The Veteran's case has never been evaluated by a VA examiner for an opinion as to whether the colon cancer was caused by or was otherwise attributable to his active duty service, to include service in Southwest Asia.  The original October 2013 opinion from Dr. Kong, as well as the November 2015 addendum opinion, satisfy the low evidentiary threshold under McClendon, as these opinions qualify as evidence which suggests that there is a connection between the Veteran's colon cancer and his service in Southwest Asia.  It is necessary to afford the appellant an opportunity to have her case evaluated by a qualified VA examiner in order to determine the likely etiology of the Veteran's colon cancer, with particular emphasis on the possible connection between the Veteran's colon cancer and his service in Southwest Asia. 


Accordingly, the case is REMANDED for the following action:

1. Arrange for a qualified VA examiner to review the
appellant's claims file and provide an opinion as to the likely etiology of the Veteran's colon cancer.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to provide the opinion, and the opinion should include discussion of the Veteran's documented medical history relating to colon cancer.  

While a thorough review of the entire claims file should be completed, the examiner should ensure careful review of Dr. Kong's October 2013 opinion in which he stated that the Veteran's exposure to "chemicals...as well as receipt of vaccines and medications...is more likely than not to have caused his non-genetic type colon cancer."  In addition, the examiner is asked to carefully review Dr. Kong's November 2015 addendum opinion, in which he stated that the Veteran  was "exposed to radiation as a Sonar Technician during active duty service and during the Gulf War."

The examiner should render an opinion, consistent with the record and sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's colon cancer was in whole or in part incurred in or aggravated during active service, to include his service in Southwest Asia.  The examiner should set forth a complete rationale for the conclusions reached.  

2. After completion of the foregoing, readjudicate the
claim.  If any benefit sought on appeal remains denied, furnish the appellant with a supplemental statement of the case and afford her the appropriate time period for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



